DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 16 and 17-27, drawn to a toy product, classified in A63H3/02.
II. Claims 9-15, drawn to a method of making a toy product, classified in D06M11/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be formed using a different method such as one that requires applying the agent after fabricating the toy.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the antimicrobial agent could be one or more composition …” it is unclear if the claim is limited to just the recited compositions or could include any antimicrobial agents. “Could be” indicates the possibility the material could be there but is not required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 (from which claim 4 depends) recites the antimicrobial agent could be one or more composition selected from the group consisting of silver nitrate, pyrithione zinc, and 3-(trimethoxysilyl) propyldimethylocadecy ammonium chloride. The group is a closed Markush group, therefore further limiting such group is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 and 20 recite “spraying the textiles/yarns prior to manufacturing the finished children’s toy product.” However, claim 17 from which it depends states “applying the finished children’s plush toy product, the textiles comprising the finished children’s plush toy product, or the yards comprising the textiles of the finished children’s plush toy product” which means each of the options require a finished children’s plush toy product therefore it is unclear how claims 19 or 20 properly depend or limit claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 (from which claim 23 depends) recites the antimicrobial agent could be one or more composition selected from the group consisting of silver nitrate, pyrithione zinc, and 3-(trimethoxysilyl) propyldimethylocadecy ammonium chloride. The group is a closed Markush group, therefore further limiting such group is improper.  .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhillon (US 2009/0129991).
As to claim 1, Dhillon discloses a plush toy having a visco-elastic material that is infused with an antimicrobial nano-material such as silver nano-material (see abstract).  Dhillon further teaches an outer material of the toy can include an antimicrobial agent where the material is washable (See abstract). The claim states the antimicrobial agent “could be” the listed materials but is not required by the claim. 
As to claim 6 the toy is a plush bear (see 0002, 0003). 

Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO 00/02636) 
As to claim 1, Lee discloses a plush toy having its fabric treated with antibacterial chemical that is transparent and unharmful to the human body (see abstract). The plush toy is treated with antimicrobial agent to maintain semi-permeable activity after washing (see abstract).  Lee discloses the plush toy has a quaternary ammonium chloride coating for antibacterial treatment (see page 3, lines 26-27). The claim states the antimicrobial agent “could be” the listed materials but is not required by the claim. 
As  to claim 5, the antimicrobial agent has a concentration of 3-7% (see page 5, lines 15-20). 
As to claim 6, the toy is an animal (bear see Example 2 and table 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3, 7-8, 17-18, 21-22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 00/02636) as applied to claim 1 in view of “U.S. Environmental Protection Agency Notice of Pesticide Registration for SilverClear DG300” (USEPA).
The teachings of Lee as applied to claim 1 and 17 are as stated above. 
Lee fails to teach the claimed antimicrobial agents.
Lee does disclose the use of quaternary ammonium chloride (see page 3, lines 26-27). 
USEPA discloses a fabric product having antimicrobial properties when treated with SilverClear DG 3000. The agent is introduced to the fabric using an immersion tank (see page 5). USEPA further states the addition of the agent makes the fabric resistant to odor, discoloration or deterioration of the fibers (see page 3). The agent comprises benzalkonium chloride (alkyldimethylbenzyl ammonium chloride) and silver nitrate (see page 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plush toy of Lee to include the antimicrobial agent disclosed by USEPA. One would have been motivated to do so since both disclose the use of quaternary ammonium chloride as an antimicrobial agent for textiles while USEPA discloses a specific quaternary ammonium chloride that is capable of inhibiting the growth of bacteria, mold, etc. that causes staining and odors which is desired in children’s toys. 

As to claim 8, USEPA states the agent is still present after repeated washes. Lee discloses the product retains its antimicrobial properties after at least 6 washes (see tables). It would have been obvious the use of the padding process would result in the agent being able to withstand the claimed repeated washes through routine experimentation especially since USEPA gives a range which includes the at least 10 washes.  

As to claim 17, Lee discloses treating a child’s plush toy with an antimicrobial agent where the toy has fibers and applying an antimicrobial agent to the finished toy (see page 3, lines 26-27).
As to claim 18, the antimicrobial agent is applied via dipping or padding (see page 6, lines 1-9 of Lee).
As to claims 21 and 22, EPA discloses the agent is silver nitrate and alkyldimethylbenzylammonium chloride. 
As  to claim 24, the antimicrobial agent has a concentration of 3-7% (see page 5, lines 15-20 of Lee). 
As to claim 25, the toy is an animal (bear see Example 2 and table 4).
As to claim 27, Lee discloses the antimicrobial agent is applied after the toy is fabricated (see page 3, lines 26-27).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon (US 2009/0129991) in view of “U.S. Environmental Protection Agency Notice of Pesticide Registration for SilverClear DG300” (USEPA).

Dhillon fails to teach the claimed antimicrobial agents.
USEPA discloses a fabric product having antimicrobial properties when treated with SilverClear DG 3000. The agent is introduced to the fabric using an immersion tank (see page 5). USEPA further states the addition of the agent makes the fabric resistant to odor, discoloration or deterioration of the fibers (see page 3). The agent comprises benzalkonium chloride (alkyldimethylbenzyl ammonium chloride) and silver nitrate (see page 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plush toy of Dhillon to include the antimicrobial agent disclosed by USEPA. One would have been motivated to do so since both disclose the use of silver as an antimicrobial agent for textiles while USEPA discloses a specific silver that is capable of inhibiting the growth of bacteria, mold, etc. that causes staining and odors which is desired in children’s toys. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715